Exhibit 10.2

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

TECHNOLOGY SERVICES AGREEMENT

THIS TECHNOLOGY SERVICES AGREEMENT (“Agreement”) is made this 19th day of
September, 2007 by and between Republic Bank & Trust Company (“Republic”), a
Kentucky banking corporation, with its principal office at 601 W. Market Street,
Louisville, KY 40202, and Jackson Hewitt Technology Services LLC (“JHTSL”), a
Delaware limited liability company, with its principal office at 501 N.
Cattlemen Road, Suite 300, Sarasota, Florida 34232.

RECITALS

WHEREAS, Jackson Hewitt Inc. (“JHI”) (i) is the franchisor of the Jackson Hewitt
Tax Service® tax preparation system to independently owned and operated
franchisees (“Franchisees”) and (ii) through Tax Services of America, Inc., a
wholly owned subsidiary, owns and operates Jackson Hewitt Tax Service locations
(“Corporate Stores,” and together with Franchisees, “EROs”); and

WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and

WHEREAS, Republic offers products to customers of tax service companies; and

WHEREAS, Republic desires to offer and provide certain financial products to
customers of certain EROs designated by JHI from time to time, and JHI desires
that Republic provide such services, on the terms and subject to the conditions
hereinafter set forth (the “Program”); and

WHEREAS, JHI and Republic have entered into that certain Program Agreement of
even date herewith respect to the Program (the “Program Agreement”); and

WHEREAS, Republic desires, and JHTSL agrees to provide, certain technology
services, personnel and related support to Republic and EROs in connection with
the Program.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

TERMS AND CONDITIONS

 

1. General Terms.

 

  1.1. Additional Definitions: The following additional definitions apply for
purposes of this Agreement:

 

  (a) “Assisted Refund” or “AR” shall mean a non-loan financial product through
which a Customer’s federal and/or state income tax refund (as identified in IRS
Form 8453 and any applicable state tax form, respectively) is deposited into an
account established by Republic and (i) disbursed, net of authorized fees and
charges, to the Customer by (x) check or (y) debit card, or (ii) disbursed, net
of authorized fees and charges and via an automated clearing house credit
(“ACH”) to the Customer’s designated bank account.

 

  (b) “Business Day” shall mean any day that is not a Saturday, Sunday, or any
day recognized by the Federal Reserve Bank as a legal holiday.



--------------------------------------------------------------------------------

  (c) “Customer” shall mean a Jackson Hewitt Tax Service customer that is also a
customer of a financial institution that provided financial products facilitated
by EROs and such customer received a RAL, a funded Federal AR, or a funded State
AR from such other financial institution. For purposes of this definition, joint
borrowers or joint recipients of such a financial product shall constitute one
“Customer” and a customer that receives both a RAL or funded Federal AR and a
funded state AR shall count as two “Customers”.

 

  (d) “Financial Product” shall mean any product offered by Republic under the
Program, including, without limitation, a RAL, Money Now Loan, Federal or state
AR, and any similar or modified product offered from time to time, or other
product agreed to by the parties in accordance with Section 1.4 hereof.

 

  (e) “Money Now Loan” means a loan by Republic to a Customer based upon, among
other things, the Customer’s anticipated Federal income tax return refund (as
identified in IRS Form 8453 or similar form), with proceeds of such loan
available on the same day the loan is approved by Republic, offered during a Tax
Season.

 

  (f) “Refund Anticipation Loan” or “RAL” shall mean a loan to a Customer based
upon, among other things, the Customer’s anticipated federal income tax return
refund (as identified in IRS Form 8453 or similar form), subject to any
limitations that may be imposed thereon due to the application of certain
underwriting criteria or other factors.

 

  (g) [*]

 

  (h) “Tax Season” shall mean the period beginning on January 2 of a calendar
year and ending on the last day an individual is permitted to file a federal
income tax return with the Internal Revenue Services (“IRS”) without the
taxpayer requesting an extension, typically April 15 of such calendar year.

 

 

1.2.

The Services. In advance of each Tax Season during the Term (as defined in
Section 5.1), JHTSL and Republic shall mutually agree on the technology needs
related to the Program for each Tax Season (or other related period), including
systems and software modification, incorporation and implementation of
specifications in, and the coordination of systems between, ProFiler®, the
Jackson Hewitt Tax Service electronic filing software program and the related
systems and servers (“ProFiler”) and Republic’s systems (collectively, the
“Services”). JHTSL agrees that it shall provide the agreed upon Services. JHTSL
shall provide additional technology services upon the terms and conditions to be
agreed in writing with Republic. This Agreement applies to the Services set
forth herein to be performed in connection with the facilitation of Financial
Products by Jackson Hewitt Tax Service locations during the Tax Season.

 

 

1.3.

Deliverables. In advance of each Tax Season, JHTSL and Republic shall agree in
writing as to the Deliverables required under this Agreement for the relevant
Tax Season (or other related period) and the timeline of the required
Deliverables. As used herein, “Deliverables” shall include, but not be limited
to, all obligations and procedures required of both parties in this Agreement.
The parties agree that they shall provide the agreed-upon Deliverables. In the
event the parties are unable to reach agreement on the nature or scope of
Deliverables or related timeline, the parties shall seek the assistance of a
mediator to assist them in such efforts. Each party shall use reasonable efforts
to implement all requested Deliverables on or before mutually agreed upon
completion dates, but shall not be held liable for matters not completed for the
beginning of a Tax Season if such requests have been agreed to after August 31st
preceding a Tax Season. The agreed upon Deliverables shall be documented and may
be amended from time to time by mutual agreement of the parties.



--------------------------------------------------------------------------------

  1.4 New Financial Products. If the parties agree to introduce new Financial
Products as part of the Program, pursuant to the terms and conditions of the
Program Agreement, the parties shall devote sufficient time and resources to
implement technology solutions for such new Financial Products, and shall amend
Schedule A hereto as necessary.

 

  1.5 Fees. In consideration of the rights granted to Republic herein and the
performance of the Services, delivery of the Deliverables and expenses incurred
by JHTSL in connection with the Program, Republic shall pay to JHTSL fees as
follows:

 

  (a) For the 2008 Tax Season, Republic shall pay to JHTSL [*].

 

  (b) For the 2009 Tax Season, Republic shall pay to JHTSL [*]. To the extent
that JHTSL has designated Republic to be the Financial Product provider under
the Program for any Additional 2009 Designations (as defined in the Program
Agreement), Republic shall pay to JHTSL an additional fee [*].

 

  (c) For the 2010 Tax Season, Republic shall pay to JHTSL an amount equal to
[*]. To the extent that JHTSL has designated Republic to be the Financial
Product provider under the Program for any Additional 2010 Designations (as
defined in the Program Agreement), Republic shall pay to JHTSL an additional fee
[*].

 

  (d) The above fees shall be due and paid in three monthly installments each
Tax Season as follows: [*] on the second to last Business Day of January; [*] on
the last business day of February; and [*] on the last business day of March.

 

  (e) All payments due from Republic to JHTSL pursuant to this Section 1.5 shall
be paid by wire transfer per written instructions signed by JHTSL’s Chief
Financial Officer. Republic shall make all payments as provided in such written
instructions unless JHTSL provides Republic revised payment instructions in an
original written notice that is signed by any two (2) of the following officers
of JHTSL: (i) Chief Financial Officer and Treasurer, (ii) General Counsel,
(iii) Controller, and (iv) Vice President – Treasury & Investor Relations.
Subject to the requirements set forth in the preceding sentence, JHTSL shall
have the right to direct Republic to make payments directly to other entities or
third parties.

 

  (f) The parties agree that JHTSL shall have no right to any fees earned by
Republic in connection with its offering of Financial Products. The parties
agree that Republic is the sole owner of the Financial Products made under the
Program.

 

  1.6 Additional Fees. For each Tax Season under this Agreement, Republic shall
pay additional consideration to JHTSL for additional services performed and
additional resources required to support expansion in the Program over such Tax
Seasons. [*].

 

2. JHTSL’s Obligations and Procedures. JHTSL agrees, in connection with the
operation of the Program, to perform, and enable ProFiler to perform all
required functions, including, as applicable, the following specific duties:

 

  2.1 Personnel. JHTSL shall devote a sufficient number of employees to meet its
obligations under this Agreement.



--------------------------------------------------------------------------------

  2.2 Training. JHTSL shall devote employees and resources as it deems necessary
to provide training to EROs and corporate staff in connection with the operation
of ProFiler in connection with the Program.

 

  2.3 System Errors. JHTSL shall consult with Republic to develop a process for
eliminating transmission errors, to the extent practicable.

 

  2.4 Support. JHTSL shall operate a call center to support EROs in connection
with the operation of ProFiler as it relates to the facilitation of the Program.

 

  2.5 Computer Network. JHTSL shall establish and maintain a technology and
communication center, at a location designated by JHTSL, for use in
electronically transmitting returns, applications and other related materials to
Republic in a secure manner.

 

  2.6 Transmission of Customer Information. After JHTSL has transmitted the
Customer’s income tax return to the IRS and received from the IRS acknowledgment
of its acceptance thereof and the debt indicator relating thereto (to the extent
provided) as described by Chapter 3 of the IRS e-file Handbook for Authorized
IRS e-file Providers of Individual Income Tax Returns (Publication 1345,
including Rev. Proc. 2000-31), as the same may be amended from time to time (the
“Notification”), JHTSL shall electronically transmit to Republic all data
required to be extracted from the IRS transmission file and the Republic
customer application in accordance with Republic’s Refund Anticipation Loan File
Layouts and Specifications (“Specifications”), which shall be provided to JHTSL
no later than the November 1 immediately preceding each Tax Season and shall be
incorporated herein by reference, together with information, if any, received in
the Notification. JHTSL shall not transmit any Application information for a
Money Now Loan which does not also make an application for a RAL. Except in the
case where an IRS reject will no longer permit EF or changes in the tax return
information further disqualifies a customer for a RAL, in which case of the
latter, the customer will be applying for an AR. Notwithstanding the foregoing,
if Republic shall notify JHTSL (as described in Section 3.1) that it is no
longer accepting Applications (as defined in the Program Agreement) from an ERO,
then JHTSL shall immediately halt all transmissions to Republic in respect of
such ERO. In the event it no longer becomes feasible to process Applications in
the manner specified in this Section 2.6 due to circumstances beyond the control
of the parties, then the parties shall endeavor in good faith to take all
commercially reasonable actions necessary to promptly modify the Program so as
to resolve the problems.

 

  2.7 Check Disbursements; Lost Checks; Check Reconciliations.

 

  (a) Check Disbursements. If a Customer has chosen a Republic cashier’s check
as the method of disbursement, then upon receipt of notice from Republic that it
has approved a Customer’s RAL Application, or that the IRS has funded a
Customer’s AR, JHTSL shall transmit a check print authorization to the ERO to
permit the ERO to print a disbursement check from the consecutively numbered
blank check stock supplied to it by Republic. Such check shall evidence the
amount of the RAL, Money Now Loan, or AR, less all fees and charges authorized
by the Customer to be deducted therefrom, and shall bear an imprint of the
facsimile signature of an authorized Republic signatory as provided by Republic.

 

  (b) Check Reconciliations. JHTSL shall immediately transmit to Republic a
check reconciliation file, the content and layout of which are described in the
Specifications, with respect to each check as to which it has received from the
ERO confirmation that the check was printed.



--------------------------------------------------------------------------------

  2.8 Data Processing Systems.

 

  (a) Republic Communications. During the Term, JHTSL shall develop, maintain
and operate data processing systems and programs that are capable of
electronically transmitting and receiving all information, records and file
formats required by the Specifications. Specifically, JHTSL has agreed to make
certain modifications to its data processing systems and programs to accommodate
the Republic systems and programs, as more fully described in Section 3.2 below.
Except as limited by Section 9.1 hereof, JHTSL shall be responsible for any
losses directly attributable to the failure of JHTSL’s data processing systems
and programs to electronically transmit and receive records and files in
accordance with the requirements set forth in the Specifications.

 

  (b) Electronic Filing Software. JHTSL shall distribute to each participating
ERO its proprietary electronic filing software, ProFiler, which shall (i) enable
the ERO to prepare accurately and electronically file returns to the IRS through
JHTSL and (ii) accurately populate the Truth-in-Lending Act Disclosure
Statement, applicable State Disclosure Documents (as defined in the Program
Agreement) and Applications based upon information input by the tax preparer.

 

  (c) Check Writing Software. JHTSL shall distribute to each participating ERO a
check writing program, which program shall permit (i) checks to be written only
in the name of the proper Customer and only in the amount approved by Republic,
(ii) the printing of the Truth-in-Lending Act Disclosure Statement (the text of
which shall have been prepared by Republic and reviewed by JHTSL) on a
perforated stub of the Republic blank check form, and (iii) the printing of
additional disbursement checks in the event that additional funds are received
and owing to the Customer.

 

 

(d)

Software. Republic shall provide no fewer than 30 test transmissions in a test
environment on or before December 1st preceding each Tax Season during the Term
to ensure accuracy and functionality of all such software which test cases will
be performed by JHTSL which results shall be shared with Republic. Based on the
results of the test cases, Republic shall approve or disprove software
implemented for use in connection with the performance of this Agreement,
including software that is embedded in, or otherwise is utilized in connection
with, ProFiler.

 

3. Republic’s Obligations and Procedures.

 

  3.1. Program Deliverables. Republic shall cooperate and consult with JHTSL in
accordance with Article 1 to agree on Deliverables for a Tax Season and the
related timeline.

 

  3.2 Systems.

 

  (a) Unless required by applicable laws rules and regulations (“Applicable
Law”), Republic shall not alter its existing systems and software without first
obtaining the written consent of JHTSL to ensure compatibility of the proposed
modifications such that they will not adversely affect the offering of Financial
Products under the Program or render JHTSL unable to operate or use with
ProFiler as it currently exists. Republic shall cause its systems to communicate
with ProFiler, including such that Applications can be transmitted to Republic
and responses to the Applications can be received by JHTSL, ProFiler and the
Jackson Hewitt Tax Service office locations.

 

  (b)

Republic acknowledges that ProFiler is distributed to Jackson Hewitt Tax Service
offices nationally and to EROs through multiple locations and not all of which
will participate in the Program or ProFiler as it relates to the Program as
developed under



--------------------------------------------------------------------------------

 

this Agreement and that certain Program requirements or requests as they relate
to ProFiler will not be reasonable or practicable due to the needs and
requirements of Jackson Hewitt, and the operation of Jackson Hewitt’s business
and ProFiler. Toward that end, Republic agrees that it will use its commercially
reasonable efforts to accommodate reasonable requests of JHTSL with respect to
the Deliverables and Program to ensure that JHTSL’s programs are not
inconsistent, impractical or unduly burdensome on JHTSL or the operation of the
Jackson Hewitt Tax Service business. Notwithstanding the foregoing, for the 2008
Tax Season JHTSL has agreed to make certain modifications to its systems and
ProFiler to accommodate Republic’s system and programs, at no cost to Republic.
Those accommodations are included as Deliverables.

 

  (c) Republic shall provide JHTSL with all necessary information needed from
Republic or the Originator to create and populate required documents, including
information related to the deposit account for Customers created for the
respective Financial Product.

 

  3.3 Availability. Republic shall be available during business hours and
otherwise as reasonably necessary for consultation to JHTSL to assist in timely
completion of Deliverables and continuation of operations during Tax Season.

 

  3.4 Confidentiality and Ownership. Republic acknowledges and agrees (i) that
it will keep all information with respect to ProFiler and the modifications and
developments hereunder confidential; and (ii) that JHTSL maintains sole and
exclusive ownership rights in ProFiler as modified, and further disclaims on
behalf of itself and all other persons any ownership or purported ownership
rights in the same.

 

  3.5 Reports. Republic shall provide weekly reports to JHTSL describing all ACH
transmissions from the IRS to Republic and all paid items, and covering such
other matters and in such form as JHTSL reasonably may request. Republic
covenants and agrees that each such report will be true, correct and complete in
all respects and all such reports shall be available to JHI on a secure website
on a real-time basis.

 

4. Representations, Warranties and Covenants.

 

  4.1. JHTSL represents and warrants to Republic that JHI is a limited liability
company in good standing under the laws of its jurisdiction of formation and is
duly qualified to transact business in each jurisdiction in which the operation
of its business or the ownership of its properties requires such qualification
(except where the failure to so qualify would not have a material adverse effect
on its business). Republic represents and warrants to JHTSL that Republic is a
Kentucky state chartered bank in good standing under the laws of its
jurisdiction of incorporation and is duly qualified by Kentucky and the Federal
Deposit Insurance Corporation to transact business in each jurisdiction in which
the operation of its business or the ownership of its properties requires such
qualification (except where the failure to so qualify would not have a material
adverse effect on its business). Each party represents and warrants to the other
that (i) its execution and delivery of this Agreement does not and will not
violate its Certificate of Formation or charter or breach or constitute a
default under any agreement or arrangement to which it is a party; (ii) it has
the legal right to enter into and perform its obligations hereunder; (iii) its
execution and delivery hereof has been duly authorized by all necessary
organizational action on its part and this Agreement constitutes its legal and
binding agreement, enforceable against it in accordance with its terms; and
(iv) its Marks (as defined in the Program Agreement) do not infringe upon the
intellectual property rights of any third party.



--------------------------------------------------------------------------------

  4.2. Republic covenants to and agrees with JHTSL that it shall comply with all
Applicable Laws, rules and regulations in connection with the offer and sale of
Financial Products and the performance of its obligations under this Agreement.
Without limiting the foregoing, Republic covenants and agrees that its
evaluation and processing of Applications, its provision and documentation of
loans, the fees charged by it for such loans and its activities involving the
collection of outstanding RALs shall comply with all applicable state and
federal laws, rules and regulations, including, without limitation, the
Truth-In-Lending Act (15 U.S.C. Sec 1601-1667), the Equal Credit Opportunity Act
(15 U.S.C. Sec. 1691-1691f), the Electronic Fund Transfer Act (15 U.S.C. 1693,
et seq.) and other applicable provisions of the Consumer Credit Protection Act
(15 U.S.C Sec. 1601).

 

  4.3. Each party further covenants to and agrees with the other that it shall
fulfill its obligations hereunder in a diligent and timely fashion, consistent
with the best practices in the industry; that all hardware, software, processes
and procedures each party uses in providing the services hereunder are owned or
properly licensed to such party and will not violate the trademark or copyright
rights, right of publicity or privacy of, or constitute libel or slander
against, or involve plagiarism or violate any other rights of, any person or
entity and that such party’s use of them will comply with all Applicable Laws;
that all processing systems, software and hardware, and policies or procedures
used by each party and all rules and protocols covering such party’s employees,
agents and independent contractors providing services hereunder, contain
protections and security enhancements, consistent with industry standards, and
provide safeguards and system protections, consistent with industry standards,
to prevent hacking, viruses, security breaches, loss of data, any breach of the
Gramm-Leach-Bliley Act and applicable regulations promulgated thereunder, any
breach of the confidentiality provisions hereof, identity theft and fraud
against JHTSL and Customers effecting transactions contemplated by this
Agreement.

 

  4.4. JHTSL covenants to and agrees with Republic that it shall comply with all
applicable Program Guidelines (as defined in the Program Agreement) and
Applicable Law in connection with the performance by it of its obligations under
this Agreement.

 

5. Term and Termination.

 

  5.1. Term. This Agreement shall be effective upon its execution and applicable
to the Program for Tax Seasons 2008, 2009 and 2010 and all related periods. This
Agreement shall terminate and expire on October 31, 2010, unless extended by
written agreement of the parties (the “Term”).

 

  5.2. Termination by Either Party. Either party may at its option terminate
this Agreement (i) upon twenty (20) days’ prior written notice if the other
party has materially breached any of the terms hereof and has failed to cure
such breach within such twenty-day period; or (ii) immediately upon receipt of
written notice of termination of the Program Agreement; provided however if it
is ultimately determined that the Program Agreement was wrongfully terminated,
then such party shall be liable for wrongful termination under this Agreement.
In addition, either party may terminate this Agreement, immediately upon notice
to the other party, upon (x) the filing by or against the other party of any
petition in bankruptcy or for reorganization or debt consolidation under the
federal bankruptcy laws or under comparable law; (y) the other party’s making of
an assignment of all or substantially all of its assets for the benefit of
creditors; or (z) application of the other party for the appointment of a
receiver or trustee of its assets.

 

  5.3

Continuation of Program. In the event of a termination of the Program under the
Program Agreement during a Tax Season, both parties shall continue to provide
the Program through the end of such Tax Season, unless otherwise agreed in
writing by the parties, or prohibited by



--------------------------------------------------------------------------------

 

law or regulation, and all the relevant provisions of and obligations under this
Agreement and the Program Agreement shall survive until such obligations have
been completed including any payment obligations for such Tax Season. In
addition, either party may elect to discontinue the Program during a Tax Season
if the termination is due to an event with respect to the other party described
in the last sentence of Section 5.2 occurs.

 

  5.4 Termination by JHTSL. JHTSL may terminate this Agreement immediately after
a good faith discussion as to alternatives if Republic’s processing systems are
not available for any reason (including any Force Majeure Event, as defined in
Section 9.2) for two (2) consecutive days or more during any Tax Season, or for
30 consecutive days or more during any other time.

 

6. Ownership of Loans.

The parties agree that Republic will be the sole owner of the Financial Products
made under the Program. In addition, Republic shall have the authority to
transfer or assign such Financial Products at any time, provided that Republic
shall continue to be liable for any violation of law of such transferee or
assignee. Without limiting the foregoing, (i) any such transfer or assignment
(a) shall comply with all Applicable Laws, rules and regulations, and (b) shall
not cause Republic to breach any of its representations or obligations
hereunder, and (ii) the transferee or assignee shall (a) represent, warrant and
covenant to comply with all Applicable Laws, rules and regulations in the
servicing and collection of such loans, (b) agree to provide customer service at
a level at least as high as that offered by Republic and (c) demonstrate to
Republic’s reasonable satisfaction the ability to comply with such
representations, warranties and covenants.

 

7. Confidential Information.

 

  7.1. Confidentiality Rights of the Parties. The parties hereto understand that
implementation and operation of the Program involves the use of certain systems,
computer programs, marketing, product development, risk management, strategy
data and other information, including business information and trade secrets
(“Proprietary Information”), that are proprietary to the respective parties.
Each party shall safeguard all Proprietary Information made available to it by
the other party, taking reasonable precautions to withhold the same from
disclosure to the same extent that it would take to safeguard its own
confidential information and data. Such Proprietary Information shall not
include information which is (i) shown to have been known by the receiving party
prior to disclosure to it by the other party, (ii) generally known to others
engaged in the same trade or business as the furnishing party, (iii) available
to the public through no act or omission by the receiving party or its
representatives or professional advisors, or (iv) which is rightfully obtained
by the receiving party from third parties (other than professional advisors or
other representatives) without restriction of confidentiality. In addition to
the foregoing, Republic specifically agrees not to make copies of or to disclose
to any other person or firm, other than to employees of Republic who need-to
know such information in order to perform Republic’s obligations under this
Agreement and who have agreed to be bound by this Article 7, any Proprietary
Information (including, without limitation, the names of EROs or Customers or
any other identifying information obtained through its relationship with JHTSL
as set forth in this Agreement) for any purpose other than performing its
obligations hereunder. The foregoing sentence shall not preclude Republic from
using its own records of loans which were declined under the Program as
reference material in the event any Customer whose Application was declined
subsequently applies directly to Republic for a loan. Upon the termination or
expiration of this Agreement or the earlier written request of the furnishing
party, the parties will return to any furnishing party all Proprietary
Information received in connection with this Agreement and certify in writing to
such furnishing party that such receiving party has not retained any copies of
such Proprietary Information.



--------------------------------------------------------------------------------

  7.2. Privacy. No party shall make any unauthorized disclosure of or use any
personal information of individual consumers which it receives from the other
party or on the other party’s behalf other than to carry out the purposes for
which such information is received, and each party shall comply, to the extent
applicable, with the requirements of the implementing regulations of Title V of
the Gramm-Leach Bliley Act of 1999, specifically including, Title 12 CFR Part
332. JHTSL and Republic shall each adopt and maintain a comprehensive privacy
policy with respect to its handling of the personal information of individual
Customers submitted by such Customers to JHTSL. JHTSL’s and Republic’s privacy
policy shall be available on its Internet web sites and each shall comply with
the provisions of such privacy policy.

 

8. Indemnification.

 

  8.1. Indemnification by JHTSL. JHTSL shall indemnify, defend and hold harmless
Republic, its affiliates and their respective officers, directors and employees
from and against any and all losses, expenses and costs (including reasonable
attorney’s fees and court costs) caused by the provision of information to
Republic that differs from information provided to the IRS by JHTSL or to JHTSL
from the IRS or any and all expenses and costs (including reasonable attorney’s
fees and court costs) or liabilities (including amounts paid in settlement)
incurred by Republic in connection with any third party claim, dispute,
controversy or litigation (individually, a “claim”) arising out of or resulting
from (i) JHTSL’s violation or alleged violation of Applicable Law (except when
such violation or alleged violation is directly caused by JHI’s compliance with
Program Guidelines); (ii) any material breach by JHTSL of any representation,
warranty, covenant or agreement hereunder, or (iii) the negligence or willful
misconduct of JHTSL in connection with the performance by it of its obligations
under this Agreement.

 

  8.2. Indemnification by Republic. Republic shall indemnify, defend and hold
harmless JHTSL, its affiliates, and their respective officers, directors,
employees and agents, from and against any and all expenses and costs (including
reasonable attorney’s fees and court costs), or liabilities (including amounts
paid in settlement) incurred by any of them in connection with any third party
claim, dispute, controversy or litigation (individually, a “claim”) arising out
of or resulting from (i) the Program Guidelines; (ii) the administration, offer
and sale of Financial Products pursuant to the Program Agreement and the
Republic Financial Product Agreement, and the Program Guidelines; (iii) any
violation or alleged violation of Applicable Law (including, without limitation,
the Federal Truth in Lending Act or any regulation of the Federal Reserve Board
or other applicable federal or state banking or consumer finance laws or
regulations) by Republic, the Financial Products or the Program Guidelines,
(iv) the use of the names, trademarks, service marks, trade names, service
names, and logos of Republic in any materials produced hereunder and approved by
Republic in connection with the Program; (v) any material breach by Republic of
any representation, warranty, covenant or agreement hereunder; or (vi) the
negligence or willful misconduct of Republic in connection with the performance
by it of its obligations under this Agreement.

 

  8.3. Procedures. The indemnitee shall promptly notify the indemnitor in
writing of any claim that may be the subject of indemnification under this
Article 8, and shall promptly tender to the indemnitor sole control of the
defense and any settlement thereof; provided, however, that the failure of an
indemnitee to so notify the indemnitor shall not relieve the indemnitor of its
indemnification obligations hereunder to the extent that such failure does not
actually prejudice the indemnitor with respect to such claim; and provided,
further that the indemnitor shall not compromise or settle any claim or action
without the prior approval of the indemnitee. The indemnitee shall have the
right (but not the obligation) to defend such action or proceeding by retaining
attorneys of its own selection to represent it at the indemnitor’s reasonable
expense; provided that the indemnitor shall in all events have the right to
participate in such defense; and provided further that the indemnitee shall not
compromise or settle any such claim or action without the prior approval of the
indemnitor.



--------------------------------------------------------------------------------

9. Limitation of Liability.

 

  9.1. Consequential Damages. No party will be liable to the other party for
incidental, special, indirect or consequential damage, or loss of profits,
income, use or other benefits, arising out of or in connection with the
performance of its obligations under this Agreement or any failure of such
performance; unless such damage or loss is subject to the indemnification
provisions of this Agreement or arises from that party’s gross negligence or
willful misconduct.

 

  9.2. Force Majeure. Notwithstanding any other provision herein to the
contrary, either party shall be excused from performance hereunder for failure
to perform any of the obligations if (i) such failure to perform occurs by
reason of any of the following events (“Force Majeure Events”): act of God,
fire, flood, storm, earthquake, tidal wave, communications failure, sabotage,
war, military operation, terrorist attack, national emergency, mechanical or
electrical breakdown, general failure of the postal or banking system, civil
commotion, strikes, or the order, requisition, request or recommendation of any
governmental agency or acting governmental authority, or either party’s
compliance therewith or government proration, regulation, or priority, or any
other similar cause beyond either party’s reasonable control and (ii) such Force
Majeure Event is beyond such party’s reasonable control. The party excused from
performance shall be excused from performance (i) only after notice from the
party whose performance is impaired, (ii) only during the continuance of the
Force Majeure Event and (iii) only for so long as such party continues to take
reasonable steps to mitigate the effect of the Force Majeure Event and to
substantially perform despite the occurrence of the Force Majeure Event. The
party whose performance is not impaired may terminate this Agreement by giving
notice to the other party after two (2) consecutive days’ failure of performance
during any Tax Season or upon thirty (30) consecutive days’ failure of
performance at any other time, effective immediately upon written notice to such
party.

 

10. Commitment to Negotiation; Mediation and Arbitration of Disputes.

 

  10.1. Negotiation. Except with respect to either party’s wrongful use of the
Marks of the other party for which the aggrieved party may seek injunctive or
such other relief as such aggrieved party may deem appropriate, or litigation
brought against JHTSL by third parties, neither party shall institute any
proceeding in any court or administrative agency or any arbitration to resolve a
dispute between the parties before that party has sought to resolve the dispute
through direct negotiation with the other party. If the dispute is not resolved
within three weeks after a demand for direct negotiation, the parties shall then
attempt to resolve the dispute through mediation and/or arbitration as provided
in this Article 10.

 

  10.2.

Scope of Arbitration. Except for either party’s wrongful use of the Marks for
which the aggrieved party may seek injunctive or such other relief as such
aggrieved party may deem appropriate, or litigation brought against JHTSL by
third parties, all controversies, disputes or claims between JHTSL and Republic
(and any owners, guarantors, affiliates and employees of Republic, if
applicable, but in no event shall any of such owners, guarantors, affiliates and
employees be deemed third-party beneficiaries of this Agreement), arising out of
or related to: (i) this Agreement or any other related agreement between JHTSL
and Republic, or any provision of any such agreements; (ii) the relationship of
the parties; (iii) the validity of this Agreement or any other related agreement
between JHTSL and Republic or any provision of any such agreements; or (iv) any
problem arising from the undertakings hereunder, will be submitted for
mediation, as set forth below in Section 10.3 and, in the event mediation is not
demanded by a party or does not result in a resolution of the dispute, for
binding arbitration to the American Arbitration Association on demand of either
party. Republic agrees to cause its



--------------------------------------------------------------------------------

 

affiliates and employees of Republic reasonably likely to be involved in such
controversies, disputes and claims to agree to be bound by the provisions of
Sections 10.2, 10.3, 10.4, 10.5 and 10.6 hereof.

Such arbitration proceeding will be conducted at a mutually agreeable location
and will be heard by a panel of three arbitrators in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association,
provided that the Federal Rules of Evidence shall be applicable to the
arbitration hearing and any evidence obtained for or presented at the hearing
and that the arbitrators shall be attorneys familiar with the Federal Rules of
Evidence. All other matters relating to arbitration will be governed by the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration
law.

The decision and award of the arbitrators will be binding and conclusive upon
both JHTSL and Republic, and enforceable in any court of competent jurisdiction.
The arbitrators have the right, in their discretion, to award or include in the
award any lawfully appropriate relief (including, punitive damages) and to
assess costs or expenses to one or both parties and may award attorneys’ fees
and legal costs to the prevailing party as part of such award, provided that the
arbitrator will not have the right to declare any Mark generic or otherwise
invalid.

JHTSL and Republic agree to be bound by the provisions of any limitation on the
period of time in which claims must be brought under Applicable Law or this
Agreement, whichever expires earlier. JHTSL and Republic further agree that, in
connection with any such arbitration proceeding, each must submit or file any
claim which would constitute a compulsory counterclaim (as defined by Rule 13 of
the Federal Rules of Civil Procedure) within the same proceeding as the claim to
which it relates. Any such claim which is not submitted or filed as described
above will be forever barred.

Each party agrees that arbitration will be conducted on an individual, not a
class-wide, basis, and that an arbitration proceeding between JHTSL and Republic
may not be consolidated with any other arbitration proceeding between JHTSL and
any other person, corporation, limited liability company or partnership,
provided that JHTSL or Republic may consolidate any arbitration proceeding
commenced under this Section 10.2 with any arbitration proceeding commenced by
JHI, JHTSL or Republic under any other agreement executed in connection herewith
including without limitation the Program Agreement.

Notwithstanding anything to the contrary contained in this Section, JHTSL and
Republic shall each have the right in a proper case to obtain temporary
restraining orders and temporary or preliminary injunctive relief from a court
of competent jurisdiction; provided, however, that JHTSL or Republic must
contemporaneously submit the dispute for arbitration on the merits as provided
herein and the submission to the court shall not waive the right to arbitration.

 

  10.3. Mediation. If a dispute is not resolved by direct negotiation, as
provided hereinabove, either party may demand mediation. In the event mediation
is demanded, it shall take place with a mediator to be agreed upon by the
parties. In the event the parties are unable to agree upon a mediator, one will
be appointed by the AAA. The mediation will take place at a mutually agreeable
location. A demand for mediation will not preclude a party from filing a demand
for arbitration, but the parties will agree to a stay of any arbitration
proceedings for a period of a minimum of three months from the date mediation is
demanded to permit the mediation to take place.

 

  10.4. Governing Law. All matters relating to arbitration will be governed by
the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). Except to the extent
governed by the Federal Arbitration Act, the United States Trademark Act of 1946
(Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal law, this Agreement and
all claims arising from the relationship between JHTSL and Republic will be
governed by the laws of the state of New York without regard to its conflict of
laws principles.



--------------------------------------------------------------------------------

  10.5. Consent to Jurisdiction. Each party agrees that the other party may
institute any action against it (which is not required to be arbitrated
hereunder) and any action to confirm or to enforce an arbitration award
hereunder in any state or federal court of competent jurisdiction and
irrevocably submits to the jurisdiction of such courts and waives any objection
it may have to either the jurisdiction of or venue in such courts.

 

  10.6. Waiver of Jury Trial. JHTSL and Republic irrevocably waive trial by jury
in any action, proceeding or counterclaim, whether at law or in equity, brought
by either of them against the other party.

 

11. No Joint Venture.

This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the parties.
Except as expressly provided in this Agreement, no party shall have, or hold
itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.

 

12. Audit Rights.

 

  12.1. During the Term and for a period of one year thereafter, Republic shall
(a) maintain reasonably adequate books and records with respect to any fees or
compensation to be provided to JHTSL hereunder and otherwise with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to JHTSL and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, JHTSL and
such agents such assistance as they reasonably may require. JHTSL shall pay for
the expenses associated with the conduct of such audit, provided that if such
audit reveals an underpayment by Republic of more than five percent (5%) of any
amount due hereunder, then Republic shall, promptly upon JHTSL’s request, tender
the amount of such underpayment to JHTSL and reimburse JHTSL for such audit
expenses.

 

  12.2. During the Term and for a period of one year thereafter, JHTSL shall
(a) maintain reasonably adequate books and records with respect to its
obligations hereunder; (b) upon reasonable written request, provide access to
such books and records to Republic and its authorized agents (including, but not
limited to, its auditors); and (c) cooperate with, and provide to, Republic and
such agents such assistance as they reasonably may require. Republic shall pay
for the expenses associated with the conduct of such audit, provided that if
such audit reveals an inaccurate calculation of Customers of more than five
percent (5%) for any Tax Season, then JHTSL shall, promptly upon Republic’s
request, reimburse Republic for such audit expenses. In addition, JHTSL
acknowledge and agree that JHTSL and the EROs shall be subject to audit,
examination and review by Republic and the banking agencies having jurisdiction
over Republic.

 

13. Survival.

Upon the expiration or termination of this Agreement in accordance with the
provisions of Article 5, no party shall remain liable to the other, except with
respect to Articles 1 (to the extent JHTSL’s right to receive payment has
accrued), 7.1, 7.2, 8.1, 8.2, 8.3, 9.1, 9.2, 10, 12, this Article 13, and
Article 14, all of which shall survive the expiration and termination hereof.
Further, no party shall remain liable to the other beyond two (2) years after
the termination of this Agreement with respect to Articles 9.1 and 9.2.



--------------------------------------------------------------------------------

14. Miscellaneous.

 

  14.1. Assignment. This Agreement is binding on, and shall inure to the benefit
of, the parties hereto and their respective successors and permitted assigns.
Neither party may assign its rights or obligations under this Agreement (other
than in the context of a change in control of a party) without the prior written
consent of the other party.

 

  14.2. Notices. All notices and other communications under this Agreement shall
be in writing and may be given by any of the following methods: (a) personal
delivery against a signed receipt; (b) facsimile transmission (with confirmation
of receipt as provided below); (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) overnight delivery service. Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or as such other address or facsimile number for such party as shall be
specified by notice given hereunder):

 

If to Republic:   Republic Bank & Trust Company   601 W. Market Street  
Louisville, KY 40202   Attn:   William Nelson     Managing Director With a copy
to:   Republic Bank & Trust Company   601 W. Market Street   Louisville, KY
40202   Attn:   General Counsel If to JHTSL:   Jackson Hewitt Technology
Services LLC   3 Sylvan Way   Parsippany, NJ 07054   Attn:   Bill San Giacomo  
  Group Vice President, Financial Products with a copy to:   Jackson Hewitt Inc.
  3 Sylvan Way   Parsippany, NJ 07054   Attn:   Office of the General Counsel

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service. However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.



--------------------------------------------------------------------------------

  14.3. Severability; Construction. The parties agree that if any provision of
this Agreement shall be determined by any court of competent jurisdiction to be
void or otherwise unenforceable, then such determination shall not affect any
other provision of this Agreement, all of which other provisions shall remain in
effect. If any provision were capable of two constructions, one of which would
render the provision valid and the other invalid, then the provision shall have
the meaning that renders it valid. In the event that any provision hereof
pertaining to fees, commissions or underwriting criteria is held to be invalid,
then the parties shall endeavor in good faith the redesign the Program or the
terms thereof in a manner consistent with the intent and economic effect of this
Agreement.

 

  14.4. Waiver. No waiver of any breach of this Agreement shall be effective
unless in writing and signed by an authorized representative of the waiving
party. The waiver of any breach hereof shall not operate or be construed as a
waiver of any other or subsequent breach.

 

  14.5. Integration; Subordination of JHTSL Obligations. This Agreement,
together with the Schedules hereto and all agreements or documents related
hereto or delivered hereunder and the Program Agreement express fully the entire
understanding and agreement of the parties concerning the subject matter hereof,
and all prior understandings or commitments of any kind, whether oral or
written, concerning such subject matter are hereby superseded (other than those
obligations which, by their terms and nature, survive termination or
expiration). Whenever it states in this Agreement that JHTSL shall cause the
EROs to perform any act or do any thing, and such performance is also required
of the ERO by the terms of the Republic Financial Product Agreement by and
between the ERO and Republic, the provisions of the Republic Financial Product
Agreement shall control and JHTSL’s obligations shall be subordinate to the
obligations of the ERO.

 

  14.6. Amendment. This Agreement may not be amended or modified other than by a
written agreement executed by both parties.

 

  14.7. Headings. Headings used in this Agreement are for convenience of
reference only and do not define, interpret, describe the scope of or otherwise
affect any provision hereof.

 

  14.8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed one and the same instrument.

 

  14.9. Further Assurances. From time to time following the execution of this
Agreement, each party agrees to do such things and execute and deliver such
documents as may reasonably be necessary to effectuate the intent and purposes
of this Agreement.

 

  14.10. No Third Party Beneficiaries. This Agreement has been made for the sole
benefit of Republic and JHTSL and is not intended to, and shall not, confer any
benefit or rights upon, nor may it be enforced by, any other person.

 

  14.11. Publicity; Disclosure. Neither party shall issue any press release
relating to this Agreement without the prior consent of the other party. Each
party hereto shall be permitted to disclose this Agreement to the extent such
party determines that such disclosure is required by Applicable Law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.

 

REPUBLIC BANK & TRUST COMPANY

    JACKSON HEWITT TECHNOLOGY SERVICES LLC By:  

/s/ William Nelson

    By  

/s/ Bill San Giacomo

  William Nelson       Bill San Giacomo   Managing Director       Group Vice
President, Financial Products



--------------------------------------------------------------------------------

Schedule A

(FEE TABLE)

[*]